Citation Nr: 0943261	
Decision Date: 11/13/09    Archive Date: 11/25/09

DOCKET NO.  07-27 732A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Whether new and material evidence has been received to reopen 
a claim of service connection for schizophrenia.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. Muhlfeld, Associate Counsel


INTRODUCTION

The Veteran had active military service from March 1975 
through September 1977. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a September 2006 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Louis, Missouri.

(The decision below addresses an application to reopen a 
previously denied claim of service connection for 
schizophrenia.  The underlying claim of service connection is 
addressed in the REMAND that follows the decision below.)


FINDINGS OF FACT

1.  By way of a December 2003 rating decision, the RO denied 
service connection for schizophrenia.  

2.  The Veteran submitted a notice of disagreement (NOD) in 
January 2004, and a statement of the case (SOC) was issued in 
March 2005; however, the Veteran did not perfect his appeal 
by submitting a substantive appeal.

3.  Evidence received since the December 2003 RO decision is 
new to the record, and by itself or when considered with 
previous evidence of record, raises a reasonable possibility 
of substantiating the underlying claim.


CONCLUSION OF LAW

New and material evidence has been received to reopen the 
Veteran's claim of service connection for schizophrenia.  38 
U.S.C.A. §§ 1110, 1131, 5108 (West 2002); 38 C.F.R. §§ 3.156, 
3.303, 3.304 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

A decision of the RO becomes final and is not subject to 
revision on the same factual basis except when a notice of 
disagreement is filed within one year of the notice of 
decision.  38 U.S.C.A. § 7105; 38 C.F.R. § 20.1103.  If a 
claim of entitlement to service connection has been 
previously denied and that decision became final, the claim 
can be reopened and reconsidered only if new and material 
evidence is presented with respect to that claim.  38 
U.S.C.A. § 5108; see Manio v. Derwinski, 1 Vet. App. 140, 145 
(1991).  In this case, a December 2003 rating decision denied 
service connection for schizophrenia; the Veteran did not 
perfect his appeal, and therefore, this 2003 rating decision 
represents a final decision.

The Board must consider the question of whether new and 
material evidence has been received because it goes to the 
Board's jurisdiction to reach the underlying claim and 
adjudicate the claim de novo.  See Jackson v. Principi, 265 
F.3d 1366 (Fed. Cir. 2001); Barnett v. Brown, 83 F.3d 1380 
(Fed. Cir. 1996).  If the Board finds that no such evidence 
has been offered, that is where the analysis must end, and 
what the RO may have determined in that regard is irrelevant.  
Barnett, supra. Further analysis, beyond consideration of 
whether the evidence received is new and material is neither 
required nor permitted.  Id. at 1384; see also Butler v. 
Brown, 9 Vet. App. 167, 171 (1996).

"New" evidence is evidence not previously submitted to 
agency decision makers.  "Material" evidence is evidence 
that, by itself or when considered with previous evidence of 
record, relates to an unestablished fact necessary to 
substantiate the claim.  New and material evidence can be 
neither cumulative nor redundant of the evidence of record at 
the time of the last prior denial of the claim sought to be 
reopened, and must raise a reasonable possibility of 
substantiating the claim.  38 C.F.R. § 3.156(a).  In 
determining whether evidence is new and material, the 
"credibility of the evidence is to be presumed."  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).

Thus, the Veteran's claim for service connection for 
schizophrenia may not be reopened unless VA has received 
evidence that was not of record at the time of the 2003 
denial, relates to an unestablished fact necessary to 
substantiate the claim, and also raises a reasonable 
possibility of substantiating the claim that the Veteran's 
schizophrenia is related to military service.

Considerable evidence and argument has been added to the 
record since the prior final denial in December 2003, some of 
which rises to the level of new and material evidence-i.e., 
relates to an unestablished fact and raises a reasonable 
possibility of substantiating the claim that the Veteran's 
schizophrenia is related to his time spent in the military.  
Specifically, W.S., M.D., in a June 2006 letter, opined that 
the lack of a diagnosis of schizophrenia early on did not 
mean that the Veteran did not have symptoms of schizophrenia 
during military service or shortly thereafter.  Dr. S. 
explained that schizophrenia can initially present in a very 
occult way, and occurs in men in their late teens to early 
20's.  Dr. S. noted that the presentation can take the form 
of conduct problems, isolation, and suspicion of others, and 
noted that the symptoms are sometimes mitigated by substance 
abuse, and thus substance abuse might be the first 
presentation.  Dr. S. noted that the fact the Veteran did not 
tell anyone is not surprising.  This is so because many 
patients avoid seeking help because of paranoia.  Further, 
Dr. S. noted that the fact the Veteran is diagnosed now means 
that he had the disease before, and the only question is the 
timing of onset.  The Board finds that this 2006 opinion by 
Dr. S., considered in conjunction with a 2005 statement 
previously of record by P.H., noting that the Veteran came to 
live with him immediately following discharge in 1978 or 1979 
and at that time displayed behavior indicative of a mental 
disability, including delusions and hallucinations (see May 
2003 statement by P.H.), when taken together, address an 
unestablished fact and raise a reasonable possibility of 
substantiating the underlying claim.  As such, the Board 
finds that new and material evidence to reopen a claim of 
service connection for the Veteran's schizophrenia has been 
presented, and the claim is therefore reopened.


ORDER

New and material evidence has been received to reopen the 
Veteran's claim of service connection for schizophrenia; to 
this limited extent, the appeal is granted.




REMAND

The Board notes that VA is required to obtain a medical 
opinion on the question of a possible relationship to 
military service if the information and evidence of record 
does not contain sufficient competent medical evidence to 
decide the claim, but contains:  1) competent evidence of 
diagnosed disability or symptoms of disability, 2) 
establishes that the Veteran suffered an event, injury or 
disease in service, or has a presumptive disease during the 
pertinent presumptive period, and 3) indicates that the 
claimed disability may be associated with the in-service 
event, injury, or disease, or with another service-connected 
disability.  38 C.F.R. § 3.159(c)(4).  See also  McLendon v. 
Nicholson, 20 Vet. App. 79 (2006).

Here, as noted above, there are several pieces of evidence in 
the record, including both medical opinions and lay 
statements, which indicate that the Veteran's schizophrenia 
may be associated with military service, thereby requiring 
the Board to obtain a medical opinion regarding whether his 
schizophrenia is traceable to military service.

Outpatient treatment records from the Kansas City VA medical 
center (VAMC) diagnose the Veteran with undifferentiated 
schizophrenia, and note that he was first diagnosed in 1979, 
and has been taking psychotropic medication since his 
diagnosis, and noted that he had been hospitalized on at 
least ten occasions since his 1979 diagnosis.  The medical 
evidence includes records from the Farmington State Hospital 
of Missouri, which contain an admission summary dated in 
November 1980 where the Veteran was diagnosed with substance 
induced organic mental disorder, and the examination revealed 
that he presented hallucinating, his judgment and insight 
were non-existent, and he was disoriented to person, place, 
and time.  A July 1981 discharge summary diagnosed the 
Veteran with chronic undifferentiated schizophrenia.

The Veteran stated that during service he was sent to see a 
psychiatrist because his typing was not making any sense, and 
he noted that he was discharged three months early due to 
psychiatric disability.  The Veteran noted that directly 
after discharge, he moved to Reno, Nevada where he stayed 
with a friend, P.H., who took him to see a psychiatrist, 
D.M., M.D. who in turn informed the Veteran that his 
psychiatric disability was severe and that he would have it 
for the rest of his life.  See Veteran's December 2007 
statement.

The record also contains a statement from P.H., Ed.D. (a 
licensed psychologist) stating that the Veteran (P.H.'s 
mother's nephew), came to live with him after leaving the 
Marine Corps, in approximately 1978 or 1979.  P.H. noted that 
the Veteran was homeless before he let him stay at his home, 
and at the time the Veteran came to stay with him, the 
Veteran was having hallucinations and delusions, and so he 
took him to see D.M., M.D., a psychiatrist practicing in Reno 
Nevada, who prescribed Moban.  P.H. noted that the Veteran 
eventually went to work in building construction but his 
judgment was poor.  P.H. stated that the Veteran had a 
chronic history of mental illness since that time and 
believed that the stressor of the Marines figured into his 
precipitants to his illness in a big way, and that the 
military was a part of his delusional material.  See May 2003 
statement from P.H., Ed.D.  The Board finds that although 
this May 2003 opinion by P.H. is significant because it 
offers evidence that the Veteran experienced psychiatric 
symptoms approximately one to two years after discharge, it 
is not definitive enough to constitute medical nexus evidence 
because the service treatment records (STRs) which noted no 
mental problems in service, were not considered or discussed.  
Moreover, it was made in the context of lay observations made 
as a friend.

Further evidence to be considered by the examiner on remand 
includes the June 2006 opinion by W.S., M.D.  Dr. S. opined 
that the lack of a diagnosis of schizophrenia early on did 
not mean that the Veteran did not have symptoms of 
schizophrenia in service or shortly thereafter.  Dr. S. 
explained that schizophrenia can initially present in a very 
occult way, and occurs in men in their late teens to early 
20's.  Dr. S. noted that the presentation can take the form 
of conduct problems, isolation, and suspicion of others, and 
noted that the symptoms are sometimes mitigated by substance 
abuse, and thus substance abuse might be the first 
presentation.  

Lastly, although the STRs note a normal psychiatric clinical 
evaluation at entrance and discharge (see February 1975 and 
August 1977 medical examinations), the Veteran's personnel 
file contains a September 1975 document which noted an 
infraction under the Uniform Code of Military Justice (UCMJ), 
and stated that the Veteran was notified of deficiencies in 
his attitude and conduct and that if the deficiencies were 
not corrected in a reasonable period of time, he might be 
processed for an administrative discharge.

In this case, given the standard of the regulation, because 
the evidence of record, including medical evidence and lay 
statements from the Veteran, indicate that the Veteran's 
currently diagnosed schizophrenia may be associated with his 
period of active duty military service, the Board finds that 
a medical nexus opinion is required in order to fulfill the 
duty to assist.  See 38 C.F.R. § 3.159(c)(4); see also 
McLendon.  Specifically, a remand is required because there 
is no medical opinion of record discussing whether the 
Veteran's currently diagnosed schizophrenia is attributable 
to military service, taking into account all the evidence 
mentioned above, including the May 2003 statement from P.H., 
Ed.D., the June 2006 opinion by W.S., M.D., the Veteran's lay 
statements, and the document from the Veteran's personnel 
file, noting a UCMJ violation.  

Therefore, the Board finds that a remand is required to 
obtain a medical nexus opinion to determine whether it is at 
least as likely as not that the Veteran's schizophrenia is 
traceable to his time spent on active duty, taking into 
consideration all the pertinent medical opinions and lay 
statements of record mentioned in the paragraphs above.  The 
examiner should offer an opinion as to whether the UCMJ 
violation noted in service, the psychiatric symptoms the 
Veteran stated he experienced in service, and the symptoms 
P.H. noted that the Veteran experienced in 1978 and 1979, 
represent the prodromal signs of the later-diagnosed 
schizophrenia.
 
Accordingly, the case is REMANDED for the following action:

1.  The Veteran should be afforded a VA 
psychiatric examination conducted by a 
physician with appropriate expertise to 
render a nexus opinion regarding the 
medical probability that the Veteran's 
currently diagnosed schizophrenia is 
attributable to his active military 
service.  The physician should include an 
opinion as to whether it is at least as 
likely as not that the Veteran's 
schizophrenia is, even in part, traceable 
to military service.  The June 2006 
opinion by W.S., M.D., the Veteran's 
statements regarding in-service 
psychiatric symptoms which continued 
after discharge, the UCMJ infraction, as 
well as P.H.'s May 2003 statement noting 
that while the Veteran was living with 
him in 1978 or 1979, the Veteran 
exhibited behavior indicative of a mental 
disorder, including delusions and 
hallucinations, should all be taken into 
account when arriving at an opinion.  The 
examiner should explain the basis for 
each opinion and reconcile it with the 
other evidence of record.

The Veteran's claims file, including a 
copy of this remand, must be made 
available to the examiner for review in 
connection with the examination.  The AOJ 
should make sure that the examination 
report complies with this remand and 
answers the questions presented in the 
examination request, especially with 
respect to detailing any connection to 
military service.  If the report is 
insufficient, it should be returned to 
the examiner for necessary corrective 
action, as appropriate.

2.  After undertaking any other 
development deemed appropriate, the AOJ 
should consider the issue on appeal in 
light of all information or evidence 
received.  If the benefit sought is not 
granted, the Veteran and his 
representative should be furnished with a 
supplemental statement of the case and 
afforded an opportunity to respond before 
the record is returned to the Board for 
further review.  


The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2009).



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


